DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  
The limitation “the base is heated to a temperature at which the bases softens,” should read “the base is heated to a temperature at which the base softens,”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 17 recites the limitation, “a peelable release layer is provided on at least one of the thermally expansive layer or a second main surface of the base, in the heat conversion layer forming step, the heat conversion layer is formed on the release layer, and the resin sheet production method further comprises a peeling step of peeling the release layer from the resin molding sheet on which the shaped object is formed.” It is unclear whether the “release layer” in line 24 is the “peelable release layer” recited in line 19 or a different release layer. Correction and clarification is required.
Claims 11, recites the limitation "the preheating step" in claim 11 line 20.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US20170368721 A1) and in further view of Hanabusa et al. (JPS6287826 U).


In the same field of endeavor pertaining to a heat-expandable resin sheet on a surface of a molding sheet comprising an expansion layer that expands as it absorbs heat, Hanabusa teaches a pre-heating step of heating the resin molding sheet on which the heat conversion layer is formed (It was obtained by heating to 80 ° C and rolling it; pg. 3 line 26) to a temperature that is lower than an expansion starting temperature at which the thermally expandable material starts to expand (Whistle to 5 and when heated above l00 ° C, including foaming agent. The submerged asphalt sheet 6 foams and expands; pg. 4 line 13-14); and a main heating step of irradiating the heat conversion layer of the resin molding sheet that is heated in the pre-heating step (Next, the soundproof material 1 has a concave ridge as shown in Fig. 2. Under the panel 5, at a temperature of l00 ° C or higher, 10 If left for more than a minute; pg. 3 line 28-30) to cause the heat 15conversion layer to distend (Nofoam 3 expands toward the concave vine; pg. 4 line 1; see Figure 2), thereby causing the base to deform (Asphalt combination that was softened and compressed at the same time; pg. 3 line 31 see Figure 2) and forming a shaped object (inflated body shape; pg. 3 line 8; see Figure 2) on the resin molding sheet (asphalt sheet 2). Further, the simultaneous softening and compression of 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a pre-heating step of heating the resin molding sheet on which the heat conversion layer is formed, as taught by Saito, to a temperature that is lower than an expansion starting temperature at which the thermally expandable material starts to expand, as taught by Hanabusa; and a main heating step to cause the heat 15conversion layer to distend, as taught by Saito, thereby causing the base to deform and forming a shaped object on the resin molding sheet, as taught by Hanabusa, for the benefit of combining favorable material properties while minimizing manufacturing costs and avoiding weight increases
Regarding claim 2, Saito modified with Hanabusa teaches the resin sheet production method according to claim 1. Further, Hanabusa teaches in the pre- heating step, the resin molding sheet on which the heat conversion layer is formed is heated to a temperature that is equal to or higher than a temperature that is 25°C lower (Material 1 is 60 or more by stacking 3 of each of the above materials. It was obtained by heating to 80 ° C and rolling it; pg. 3 line 25-26) than a Vicat softening temperature of a material forming the base (Next, the soundproof material 1 has a concave ridge as shown in Fig. 2. Under the panel 5, at a temperature of l00 ° C or higher, 10 If left for more than a minute, the asphalt sheets 2 and 4 will Asphalt combination that was softened; pg. 3 line 28-31). Further, the simultaneous softening and compression of the substrate by the foam expansion (pg. 3 line 31) combines favorable properties (pg. 4 line 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the heating step taught by Saito modified with Hanabusa such that the resin molding sheet on which the heat conversion layer is formed is heated to a temperature that is equal to or higher than a temperature that is 250C lower than a Vicat softening temperature of a material forming the base, as taught by Hanabusa, for the benefit of combining favorable material properties while minimizing manufacturing costs and avoiding weight increases.
Regarding claim 3, Saito modified with Hanabusa teaches the resin sheet production method according to claim 2. Further, Saito teaches in the pre- heating step, the resin molding sheet is heated by being irradiated with the electromagnetic waves ([0128] the heat-expandable sheet 7 can be conveyed repeatedly in the light irradiation unit 4. Thereby, the three-dimensional image forming system 1 is able to repeatedly perform the routine processing shown in FIGS. 2A and 2B for the heat-expandable sheet 7). The three-dimensional image forming system including the pre-heating step can consistently form a three-dimensional image having a desired expansion height ([0006] an object of the present invention is to stably form a three-dimensional image having a desired expansion height).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the pre-heating step taught by Saito modified with Hanabusa such that the resin molding sheet is heated by being irradiated with the 
Regarding claim 11, Saito teaches a resin sheet production method, comprising: a preparation step ([0131] On the heat-expandable sheet 7A shown in FIG. 4, a base material 71, a foamed resin layer (an expansion layer) 72, and an ink receiving layer 73 are sequentially stacked) of preparing a resin molding sheet (heat-expandable sheet 7A) including a base (base material 71) and a thermally expansive layer (foamed resin layer (an expansion layer) 72) that is formed on one main surface of the base (see 71 and 72 in Figures 4-6), the thermally expansive layer including a thermally expandable material ([0133] a heat foaming agent (heat-expandable microcapsule)); a heat conversion layer forming step of forming a heat conversion layer ([0135] electromagnetic wave-heat conversion layer 74 and color ink layers 75a and 75b are printed on the front surface) that converts electromagnetic waves to heat on at least one of a first main surface ([0135] The electromagnetic wave-heat conversion layers 74 and 76 are layers printed in ink including a carbon black, for example, and are used to convert visible light and near infrared light (electromagnetic wave) to heat) or a second main surface on a side opposite to the first main surface ([0135] and an electromagnetic wave-heat conversion layer 76 is printed on the rear surface (the base material 71 side); a first transportation step of (i) heating the resin molding sheet ([0139] first conveyance) and (ii) transporting the resin molding sheet on which the heat conversion layer is formed (conveyance path 6); and a second transportation step ([0015] second conveyance) of (i) irradiating the heat conversion layer of the resin molding sheet that is heated in the pre-heating step with the electromagnetic waves ([0008] a heating unit which heats the heat-expandable sheet by irradiating the heat-expandable sheet with light) 
In the same field of endeavor pertaining to a heat-expandable resin sheet on a surface of a molding sheet comprising an expansion layer that expands as it absorbs heat, Hanabusa teaches the first transportation step on which the heat conversion layer is formed (It was obtained by heating to 80 ° C and rolling it; pg. 3 line 26) to a temperature that is lower than an expansion starting temperature at which the thermally expandable material starts to expand (Whistle to 5 and when heated above l00 ° C, including foaming agent. The submerged asphalt sheet 6 foams and expands; pg. 4 line 13-14). Further, Hanabusa teaches the second transportation step causes the base to deform (Nofoam 3 expands toward the concave vine; pg. 4 line 1; see Figure 2) and forming a shaped object (inflated body shape; pg. 3 line 8; see Figure 2) on the resin molding sheet (asphalt sheet 2). Further, the simultaneous softening and compression of the substrate by the foam expansion (pg. 3 line 31) combines favorable properties (pg. 4 line 28) while minimizing manufacturing costs, and avoids weight increases (pg. 1 line 30- pg. 2 line 8).  

Regarding claim 18, Saito modified with Hanabusa teaches the resin sheet production method according to claim 11. Further, Saito teaches the resin sheet production method comprises a color ink layer forming step of forming a color ink layer on at least one of the first main surface ([0135] color ink layers 75a and 75b are printed on the front surface) or the second main surface of the resin molding sheet. Further, the three-dimensional image forming system including a color ink layer forming step can consistently form a three-dimensional image having a desired expansion height ([0006] an object of the present invention is to stably form a three-dimensional image having a desired expansion height).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the resin sheet production method taught by Saito modified with Hanabusa to include a color ink layer forming step of forming a color ink layer on at least one of the first main surface, as taught by Saito, for the benefit of forming a three-dimensional image having a desired expansion height.

s 4, 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US20170368721 A1) and in further view of Hanabusa et al. (JPS6287826 U) and Hado et al. (JP2004299748 A).
Regarding claim 4, Saito modified with Hanabusa teaches the resin sheet production method according to claim 3. However, Saito modified with Hanabusa fails to teach in the main heating step, the base is caused to deform such that a height of a protrusion of the base resulting from deformation is greater than an amount of change in a thickness of the thermally expansive layer resulting from distention.
In the same field of endeavor pertaining to forming a molded product comprising foamed polymer resin sheet that expands with heating, Hado teaches the base is caused to deform such that a height of a protrusion of the base resulting from deformation is greater than an amount of change in a thickness of the thermally expansive layer resulting from distention ([0053] The foamed thermoplastic polymer resin layer 2 of the obtained heat-insulating paper molded article has an expansion ratio of about 8 times, a thickness of about 1.1 mm, and a molded article having a tray shape (11 cm long, 11 cm long); see Figure 2). Further, Hado teaches the elongation of the base allows for complicated molded products to be obtained ([0034] since the paper of the paper layer 1 constituting the molding material 3 has a breaking elongation of 15% or more in both the vertical and horizontal directions, a complicated molded product can be obtained.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for the height of a protrusion of the base resulting from deformation, as taught by Saito modified with Hanabusa, to be greater than an amount of 
Regarding claim 5, Saito modified with Hanabusa and Hado teaches the resin sheet production method according to claim 4. Saito teaches the resin sheet production method further comprising: a color ink layer forming step of forming a color ink layer on at least one of the first main surface (Saito: [0135] color ink layers 75a and 75b are printed on the front surface), wherein in the heat conversion layer forming step, the heat conversion layer is formed on the second main surface of the resin molding sheet (Saito: [0135] electromagnetic wave-heat conversion layer 76 is printed on the rear surface (the base material 71 side)). Further, the three-dimensional image forming system including a color ink layer forming step can consistently form a three-dimensional image having a desired expansion height ([0006] an object of the present invention is to stably form a three-dimensional image having a desired expansion height).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the resin sheet production method taught by Saito modified with Hanabus and Hado to include a color ink layer forming step of forming a color ink layer on at least one of the first main surface, as taught by Saito, for the benefit of forming a three-dimensional image having a desired expansion height.
Regarding claim 7, Saito modified with Hanabusa teaches the resin sheet production method according to claim 2. However, Saito modified with Hanabusa fails to teach in the main heating step, the electromagnetic waves are emitted such that a height of a protrusion of the 
In the same field of endeavor pertaining to forming a molded product comprising foamed polymer resin sheet that expands with heating, Hado teaches the electromagnetic waves are emitted such that a height of a protrusion of the base formed as a result of deformation of the base is greater than an amount of change in a thickness of the thermally expansive layer resulting from distention ([0053] The foamed thermoplastic polymer resin layer 2 of the obtained heat-insulating paper molded article has an expansion ratio of about 8 times, a thickness of about 1.1 mm, and a molded article having a tray shape (11 cm long, 11 cm long); see Figure 2). Further, Hado teaches the elongation of the base allows for complicated molded products to be obtained ([0034] since the paper of the paper layer 1 constituting the molding material 3 has a breaking elongation of 15% or more in both the vertical and horizontal directions, a complicated molded product can be obtained.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for the height of a protrusion of the base resulting from deformation, as taught by Saito modified with Hanabusa, to be greater than an amount of change in a thickness of the thermally expansive layer resulting from distention, as taught by Hado, for the benefit of fabricating complicated molded products.
	Regarding claim 8, Saito modified with Hanabusa and Hado teaches the resin sheet production method according to claim 7. Further, Hado teaches the thickness of the thermally expansive layer is less than or equal to a thickness of the base ([0062] 50 μm low-density polyethylene resin film is interposed between two paper layers made of paper (manufactured 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the resin sheet production method taught by Saito modified with Hanabusa and Hado such that the thickness of the thermally expansive layer is less than or equal to a thickness of the base, as taught by Hado, for the benefit of increasing elongation in the longitudinal direction that results in the formation of complex shapes. 
Regarding claim 9, Saito modified with Hanabusa and Hado teaches the resin sheet production method according to claim 8. Saito teaches in the preparation step, the thermally expansive layer (2 Thermoplastic polymer resin foam layer) is formed on one main surface of the base (paper layer 1; see Figures 1 and 2). Further, the three-dimensional image forming system including the thermally expansive layer formed on one main surface of the base can consistently form a three-dimensional image having a desired expansion height ([0006] an object of the present invention is to stably form a three-dimensional image having a desired expansion height).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the preparation step taught by Saito modified .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US20170368721 A1) and in further view of Hanabusa et al. (JPS6287826 U), Hado et al. (JP2004299748 A), and Nishiura et al. (JP2017094706 A).
Regarding claim 6, Saito modified with Hanabusa and Hado teach the resin sheet production method according to claim 5. However, Saito modified with Hanabusa and Hado fail to teach the color ink layer forming step is performed before the heat conversion layer forming step.
	In the same field of endeavor pertaining to forming a structure comprising an electromagnetic wave thermal conversion material and expansion layer, Nishiura teaches the color ink layer forming step is performed before the heat conversion layer forming step (first step forming first pattern 104 and second step forming the electromagnetic wave thermal conversion material on a second pattern 105). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to perform the color ink layer forming step taught by Saito modified with Hanabusa and Hado before the heat conversion layer forming step taught by Saito modified with Hanabusa and Hado, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this . 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US20170368721 A1) and in further view of Hanabusa (JPS6287826 U), Hado et al. (JP2004299748 A) and Honma et al. (JP01028660).
Regarding claim 10, Saito modified with Hanabusa and Hado teaches the resin sheet production method according to claim 7. However, Saito modified with Hanabusa and Hado fail to teach in the preparation step, a peelable release layer is provided on at least one of the thermally expansive layer or a second main surface of the base, in the heat conversion layer forming step, the heat conversion layer is formed on the release layer, and the resin sheet production method further comprises a peeling step of peeling the release layer from the resin molding sheet on which the shaped object is formed.Had

In the same field of endeavor pertaining to an image comprising a light absorbing heat expansionary sheet, Honma teaches in the preparation step, a peelable release layer is provided on at least one of the thermally expansive layer or a second main surface of the base (see 7, 8, in Figure 4b-d), in the heat conversion layer forming step, the heat conversion layer is formed on the release layer (see 5 in Figure 4b-d), and the resin sheet production method 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the preparation step taught by Saito modified with Hanabusa and Hado to comprise a peelable release layer on at least one of the thermally expansive layer or a second main surface of the base, as taught by Honma, for the heat conversion layer taught by Saito modified with Hanabusa and Hado to be formed on the release layer, as taught by Honma, and for the resin sheet production method taught by Saito modified with Hanabusa and Hado to comprise a peeling step of peeling the release layer from the resin molding sheet on which the shaped object is formed, as taught by Honma, for the benefit of executing a coloring step after forming the stereoscopic image.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US20170368721 A1) and in further view of Hanabusa et al. (JPS6287826 U) and Frisch et al. (US5728332 A).
Regarding claim 12, Saito modified with Hanabusa teaches the resin sheet production method according to claim 11, wherein in the first transportation step, the base is heated to a temperature (It was obtained by heating to 80 ° C and rolling it; pfg. 3 line 26), the temperature being lower than the expansion starting temperature (Whistle to 5 and when heated above l00 ° C, including foaming agent. The submerged asphalt sheet 6 foams and expands). However, 
In the same field of endeavor pertaining to a method of making selectively heat expanded, resinous product, Frisch teaches the base is heated to a temperature at which the bases softens), the temperature being lower than the expansion starting temperature (col 5 line 54-56). Further, Frisch teaches the ability to selectively expand the product surfaces increases foamed product design possibilities (col 5 line 30-33).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the base heated to a temperature lower than the expansion starting temperature, as taught by Saito modified with Hanabusa, at which the bases softens, as taught by Frisch, for the benefit of increasing the variety of product design possibilities. 
Regarding claim 13, Saito modified with Hanabusa and Frisch teaches the resin sheet production method according to claim 12. Further, Hanabusa teaches in the first transportation step, the resin molding sheet on which the heat conversion layer is formed is heated to a temperature that is equal to or higher than a temperature that is 25°C lower (Material 1 is 60 or more by stacking 3 of each of the above materials. It was obtained by heating to 80 ° C and rolling it; pg. 3 line 25-26) than a Vicat softening temperature of a material forming the base (Next, the soundproof material 1 has a concave ridge as shown in Fig. 2. Under the panel 5, at a temperature of l00 ° C or higher, 10 If left for more than a minute, the asphalt sheets 2 and 4 will Asphalt combination that was softened; pg. 3 line 28-31). Further, the simultaneous softening and compression of the substrate by the foam expansion (pg. 3 line 31) combines 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the resin sheet production method taught by Saito modified with Hanabusa and Frisch such that in the first transportation step, the resin molding sheet on which the heat conversion layer is formed is heated to a temperature that is equal to or higher than a temperature that is 25°C lower than a Vicat softening temperature of a material forming the base, as taught by Hanabusa, for the benefit of combining favorable material properties while minimizing manufacturing costs and avoiding weight increases.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US20170368721 A1) and in further view of Hanabusa et al. (JPS6287826 U), Frisch et al. (US5728332 A), and Hado et al. (JP2004299748 A).
Regarding claim 14, Saito modified with Hanabusa and Frisch teaches the resin sheet production method according to claim 13. However, Saito modified with Hanabusa and Frisch fails to teach in the second transportation step, the base is caused to deform such that a height of a protrusion of the base resulting from deformation is greater than an amount of change in a thickness of the thermally expansive layer resulting from distention.
In the same field of endeavor pertaining to forming a molded product comprising foamed polymer resin sheet that expands with heating, Hado teaches the base is caused to deform such that a height of a protrusion of the base resulting from deformation is greater than an amount of change in a thickness of the thermally expansive layer resulting from distention 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for the height of a protrusion of the base resulting from deformation, as taught by Saito modified with Hanabusa and Frisch, to be greater than an amount of change in a thickness of the thermally expansive layer resulting from distention, as taught by Hado, for the benefit of fabricating complicated molded products.
Regarding claim 15, Saito modified with Hanabusa, Frisch, and Hado teaches the resin sheet production method according to claim 14, wherein the thickness of the thermally expansive layer is less than or equal to a thickness of the base (Hado: [0062] 50 μm low-density polyethylene resin film is interposed between two paper layers made of paper (manufactured by Cariolarro, Italy) having a thickness of 300 μm; see Figure 1).
Regarding claim 16, Saito modified with Hanabusa, Frisch, and Hado teaches the resin sheet production method according to claim 15. Further, Saito teaches in the preparation step, the thermally expansive layer (2 Thermoplastic polymer resin foam layer) is formed on one main surface of the base (paper layer 1; see Figures 1 and 2). Further, the three-dimensional image forming system including the thermally expansive layer formed on one main surface of 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the preparation step taught by Saito modified with Hanabusa, Frisch, and Hado to include the thermally expansive layer formed on one main surface of the base during the preparation step, as taught by Saito, for the benefit of forming a three-dimensional image having a desired expansion height.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US20170368721 A1) and in further view of Hanabusa (JPS6287826 U), Frisch et al. (US5728332 A), Hado et al. (JP2004299748 A), and Honma et al. (JP01028660).
Regarding claim 17, Saito modified with Hanabusa, Frisch, and Hado teaches the resin sheet production method according to claim 16. However, Saito modified with Hanabusa, Frisch, and Hado fails to teach in the preparation step, a peelable release layer is provided on at least one of the thermally expansive layer or a second main surface of the base, in the heat conversion layer forming step, the heat conversion layer is formed on the release layer, and the resin sheet production method further comprises a peeling step of peeling the release layer from the resin molding sheet on which the shaped object is formed.Had
In the same field of endeavor pertaining to an image comprising a light absorbing heat expansionary sheet, Honma teaches in the preparation step, a peelable release layer is provided on at least one of the thermally expansive layer or a second main surface of the base 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the preparation step taught by Saito modified with Hanabusa, Frisch, and Hado to comprise a peelable release layer on at least one of the thermally expansive layer or a second main surface of the base, as taught by Honma, for the heat conversion layer taught by Saito modified with Hanabusa, Frisch, and Hado to be formed on the release layer, as taught by Honma, and for the resin sheet production method taught by Saito modified with Hanabusa, Frisch, and Hado to comprise a peeling step of peeling the release layer from the resin molding sheet on which the shaped object is formed, as taught by Honma, for the benefit of executing a coloring step after forming the stereoscopic image.

ConclusionHad
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743